COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     In the Interest of B. K. G. D. aka B. G. v. Department of Family and
                         Protective Services

Appellate case number:   01-20-00057-CV

Trial court case number: 2018-04694J

Trial court:             313th District Court of Harris County

       The motion for reconsideration en banc is denied.


       It is so ORDERED.

Judge’s signature: __/s/ Peter Kelly_______
                   Acting for the Court


Panel consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman, Landau,
Hightower, Countiss, and Adams.

Date: ___November 19, 2020____